
	
		I
		111th CONGRESS
		2d Session
		H. R. 4557
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to ensure that schools have physical education programs that meet minimum
		  requirements for physical education.
	
	
		1.Short titleThis Act may be referred to as the
			 Physical Education to Create a Healthier Nation Act.
		2.Physical
			 education
			(a)In
			 generalSubpart 1 of part A
			 of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311 et seq.) is amended by adding at the end the following new section:
				
					1120C.Physical
				education
						(a)In
				generalNot later than the
				beginning of the first school year beginning after the date of enactment of the
				Physical Education to Create a Healthier Nation Act, each local educational
				agency receiving assistance under this part shall ensure that each school
				served by the agency has a physical education program that provides for all
				students—
							(1)except as provided
				in paragraph (2)—
								(A)in the case of an
				elementary school, 150 minutes of physical education per week; and
								(B)in the case of a
				middle school or high school, 225 minutes of physical education per week;
				and
								(2)in the case of
				students with disabilities that impair their ability to participate in physical
				education, such physical education as is determined appropriate under the
				individualized education programs of such students (as defined in section
				602(14) of the Individuals with Disabilities Education Act).
							(b)State
				planAs part of the plan
				described in section 1111, each State educational agency receiving assistance
				under this part shall develop a plan to ensure that all schools within the
				State have a physical education program that meets the requirements under
				subsection (a).
						(c)Local
				planAs part of the plan
				described in section 1112, each local educational agency receiving assistance
				under this part shall develop a plan to ensure that all schools served by the
				local educational agency have a physical education program that meets the
				requirements under subsection
				(a).
						.
			(b)Conforming
			 amendmentThe table of
			 contents in section 2 of the Elementary and Secondary Education Act of 1965 is
			 amended by inserting after the item relating to section 1120B the following new
			 item:
				
					
						Sec. 1120C. Physical
				education.
					
					.
			
